Citation Nr: 0733921	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently 
rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1974 to August 
1977, and from May 1989 to April 1994.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in January 2007 based on the 
veteran's request for a hearing before a Veterans Law Judge 
conducted at the RO (a Travel Board hearing).  The veteran 
testified at that hearing conducted at the RO, and a 
transcript of the hearing is contained in the claims folder.   


FINDINGS OF FACT

The veteran does not have deficiencies in most areas due to 
such symptoms as suicidal ideation, obsessional rituals, 
illogical or obscure or irrelevant speech, near-continuous 
panic, depression interfering with ability to function 
independently, impaired impulse control with unprovoked 
irritability or violence, spatial disorientation, neglect of 
personal appearance or hygiene, difficulty adapting to work 
or work-like situations, or inability to establish or 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of greater than 50 
percent are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, VCAA notice for the claim for 
an increased evaluation for PTSD was issued in March 2002, 
prior to the appealed April 2002 rating decision denying the 
claim.  The RO issued further letters addressing development 
including pursuant to the VCAA, in May 2002, March 2003, 
December 2003, and July 2004.  Even if VCAA notice is not 
complete until after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in an SOC or an SSOC.  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  The claim for an increased evaluation for 
PTSD was readjudicated by a statement of the case (SOC) in 
April 2004, and a supplemental statements of the case (SSOCs) 
in October 2004 and March 2005.   

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

In the March 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  By the May 
2002, March 2003, December 2003, and July 2004 letters, the 
RO informed of bases of review for service connection for 
PTSD.  See 38 C.F.R. §§ 3.304(f).  Also by these letters, the 
veteran was requested to submit evidence he might have, in 
furtherance of his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, these development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his PTSD claim, including information or 
evidence of treatment for his PTSD.  The veteran informed of 
VA treatment records, and these were obtained in furtherance 
of his claim.  Thus, there appears to be no reasonable 
possibility that further efforts will produce records in 
furtherance of the veteran's claim.  

The veteran recently submitted some evidence that has not 
been the subject of RO review.  However, by a June 2007 
signed statement he waived RO review of this evidence prior 
to Board adjudication.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993) (an adverse finding by the Board on matters not 
considered by the RO based on statutes, regulations or 
analyses which were not considered by the RO raise an issue 
concerning whether the appellant's procedural rights to 
notice, to a hearing, and to submit evidence have been 
abridged).

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions as well as by testimony at the Travel 
Board hearing conducted in June 2007.  There is no indication 
that the veteran expressed a further desire to address his 
claim that has not been fulfilled.  

The veteran was afforded VA psychiatric examinations in April 
2002 and April 2003 to address his claim.  These examination 
reports, together with the numerous treatment records, are 
sufficient for Board adjudication of the claim, 
notwithstanding the Board's conclusion here that some of the 
assessments as to severity of the veteran's PTSD made by the 
VA examiners were not supported by the record, and indeed 
were contradicted, in their factual bases, by some evidence 
of record, as discussed below.  

By the April 2004 SOC and October 2004 and March 2005 SSOCs, 
the veteran was informed of evidence obtained in furtherance 
of his claim and evidence that may yet further his claim.  
These "post-decisional" documents issued subsequent to the 
issued VCAA notice letters meet the requirements for adequate 
VCAA notice.  Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim for an increased 
evaluation is being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for an Increased Rating for PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, which provides percentage ratings as 
follows:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70%

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50%

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30%

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.          
10%

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.          
0%

38 C.F.R. § 4.130 (2007).  

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The veteran's PTSD has been found to relate to a stressor in 
service involving the veteran's service work as a para-rescue 
specialist, when he was out on the high seas during what has 
been described as "the perfect storm," in efforts to rescue 
seafarers.  The veteran described at his hearing how this 
mission involved multiple refuelings of the helicopter, but 
that ultimately the refueling plane abandoned the mission due 
to one of its engines failing, and the helicopter had to 
crash at sea after the veteran and a fellow para-rescuer were 
dropped in the water during that severe storm.  The veteran 
reported that he was saved, but that his fellow para-rescuer 
was lost.
 
The veteran has testified that in certain circumstances, 
including during some extreme situations in his post-service 
career as a firefighter, he has become disoriented or has 
believed that he was back in that situation in that storm at 
sea, and has then been unable to perform required tasks.  

At an April 2002 VA examination for compensation purposes, 
the veteran's claims folder was reviewed.  The examiner noted 
that the veteran had had no psychiatric hospitalizations 
since his last VA psychiatric examination in May 1988.  The 
veteran reported current psychiatric medication, including 
medication for insomnia.  The veteran complained of a 
profound sense of vulnerability which caused him to avoid 
crowds and public places.  He also reported having a fear of 
urinating in public, and avoiding circumstances where he 
would have to use public restrooms.  He reported having 
severe sleep disturbance and near-total insomnia when on-call 
as a fireman.  He also complained of difficulties in his 
spousal relationship, marked by his own irritability, 
emotional distance, and sexual dysfunction.  The veteran 
reported having marked exacerbation of his symptoms after he 
had worked at the World Trade Center both immediately after 
the September 11, 2001 attack and later.  He also reported 
lack of motivation and lack of interest in significant 
activities.  

At the April 2002 VA examination, the veteran's speech was 
rapid, relevant, and coherent, his mood was dysphoric and 
anxious, and his affect was restricted.  He denied 
hallucinations and delusions.  The examiner assessed that the 
veteran reported "credible panic attacks," and "showed 
obvious physical signs of anxiety" during memory and 
concentration tests, though memory was grossly intact and 
concentration was mildly impaired.  The veteran denied 
substance abuse.  The examiner concluded that the veteran had 
PTSD symptoms including flashbacks and nightmares, as well as 
noted physical inhibitions involving use of public restrooms.  
The veteran alleged that panic attacks had begun to affect 
his job performance as a firefighter.  The examiner assigned 
a GAF of 40, representing major impairment of social and 
occupational functioning, manifested by sometimes 
disorienting panic attacks during his work as a fireman, 
frequent conflict with co-workers, a poor relationship with 
his wife, and preoccupation with physical vulnerabilities.  

The veteran was afforded another VA examination in April 
2003, to address his PTSD.  However, this time the claims 
folder was not available for review, though the examiner did 
review the veteran's medical record from the Northport VA 
Medical Center (VAMC).  The veteran reported having some 
sleep improvement when not working, but otherwise contended 
that he continued to have frequent panic attacks of varying 
severity, and disorienting flashbacks, with flashbacks 
reportedly occurring regularly upon awakening.   He contended 
that he had had one or two panic attacks at work in the last 
year in which he lost consciousness or became extremely 
disoriented.  The veteran also emphasized his ongoing phobia 
of urinating in public restrooms, and measures he takes to 
avoid having to do so.  He described his life as meaningless 
and vulnerable, with no future.  He also reported 
suspiciousness of others including supervisors at the fire 
department, and frequently getting into conflicts and 
arguments at work.  He also reported having extreme anxiety 
whenever going to work, and reported contemplating injuries 
that would allow him to retire from work.  The veteran 
reported an increasingly distant relationship with his wife, 
as well as a loss of interest in most activities, though he 
continued to exercise.  He also reported increasing 
fearfulness after each fire he went to, though he reported 
continuing his work for financial reasons.  He contended that 
he avoided most social situations.  

The April 2003 examiner noted that the veteran had recently 
attained the position of lieutenant in the fire department 
despite his reported anxiety attacks.  The examiner assigned 
a GAF of 45, reflecting the veteran's phobic avoidance of 
public restrooms, disturbed sleep, frequent panic attacks, 
social withdrawal, lack of interest in significant 
activities, and marital conflict.  The examiner assigned a 
GAF of 41 to 49 for the past year.  

The Board also notes a number of VA treatment records 
relevant to the present adjudication.  In a May 2004 
treatment record the veteran related two firefighting 
incidents in the prior eighteen months in which he was nearly 
killed.  In one of these incidents he related that he had 
saved his and the other firefighters' lives by quickly 
exercising good judgment, though he contended that he had 
also panicked, unbeknownst to the other firefighters because 
he was wearing his mask.  In the other incident, he contended 
that they were only saved by luck.  With respect to neither 
incident did he relate that anxiety or panic prevented him 
from acting appropriately in those circumstances.  Also at 
that treatment visit, the veteran expressed relief that he 
would be taking a fire department teaching position, so that 
he could lead a more normal life. 

At his June 2007 hearing, the veteran considerably 
exaggerated the extent of his injuries in the "perfect 
storm" stressor incident to which he attributes his PTSD.  
At the hearing, he described his injuries as follows:

I sustained multiple traumas physically.  Broken 
ribs - four broken ribs, a broken leg, two broken 
wrists, a broken finger, blunt trauma to my 
internal organs, my lungs, my kidney, my spleen, 
pancreas, internal bleeding.   

(Hearing transcript, p. 7)

A review of private hospitalization records in November 1991, 
following the incident, reveals that the veteran sustained a 
broken left wrist, cold water exposure, and possible 
retroperitoneal, pancreas, and kidney injuries.  These 
records clarify that he did not sustain a broken right wrist, 
a broken leg, a broken finger, fractured ribs, or those other 
uncorroborated conditions alleged at hearing.  With all due 
respect for the veteran's sincerity in pursuing his claim, 
his exaggerated description of the extent of his injuries 
from the incident must, to some extent, undermine the weight 
to be accorded to his recollections and descriptions, to 
include with respect to his credibility for reported symptoms 
of his PTSD, in hearing testimony, at VA examinations, and 
otherwise.  Because VA examiners based their assessment of 
the severity of the veteran's PTSD largely on unobserved 
symptoms reported to them by the veteran, including anxiety 
attacks, flashbacks, and marital strife and other impairments 
in social functioning, the Board cannot accept these 
assessments as fully reflective of the true severity of the 
veteran's PTSD.  Several treatment notes inform of social 
functioning inconsistent with that reported by the veteran at 
his VA examinations.   

In a July 2004 treatment note, the veteran's history of a 
busy family and social schedule the prior weekend was noted, 
involving socializing, visiting, and drinking with family and 
friends.  

In hearing testimony, the veteran touched on some past 
difficulties with abuse of some prescribed medication, and 
having to undergo rehabilitation.  Multiple treatment records 
note a history of alcohol or substance abuse, and questions 
of relapse.  In a December 2004 VA progress note, the 
treating social worker recorded the veteran's history of 
having relapsed on the prior weekend, taking the controlled 
substance with alcohol when he and his wife were out socially 
on Saturday night, and then again when they went out socially 
Sunday night.  The veteran reported that his wife had been 
very upset with this behavior.  The social worker encouraged 
the veteran to focus on these "faulty choices."  The social 
worker did not suggest that these choices were related to the 
veteran's PTSD, and the veteran did not so allege, though the 
events reportedly transpired following the suicide of a 
fellow firefighter whose funeral the veteran had attended.  

In a further December 2004 progress note, the treating social 
worker noted that the veteran had completed a training at 
bio-terrorism school in Alabama in the past year, and that he 
was pleased to have the opportunity to take cold water rescue 
school training in Wisconsin in January, and in February 
would be attending radiological terrorism training school in 
Nevada.  He noted that the training would further his work as 
a fire department instructor.  

In a March 2005 treatment note, the veteran informed of a 
recent family skiing trip to Vale, Colorado, and discussed 
his daughter having some difficulty with panic on the slopes.  
However, the veteran did not report that he had any anxiety 
or panic on the trip.  

A May 2005 treatment note informed that the veteran had just 
returned from a trip to two European countries, including to 
visit a niece and a cousin.  The veteran reported feeling 
slightly depressed upon seeing the progress his cousin and 
her husband had made in their careers, as compared to his own 
situation.  The veteran also reported reading some books 
recently, and struggling with asking himself some apparently 
difficult questions.  The treating social worker noted that 
the veteran was currently more aware of his inner processes.  

The veteran underwent a treatment evaluation by a VA social 
worker in June 2007.  He was noted to hold a current position 
of captain within this fire department, and to have worked 
for the past three years as an instructor.  The veteran 
expressed relief in the continuation of this teaching 
appointment, because it allowed him to avoid going back to 
the fire house.  He explained that he was fearful of going 
back, presumably to regular firefighting work.  The veteran 
contended that he had been 'extremely anxious, depressed, and 
fearful' ever since his "perfect storm" experience in 
service.  The social worker noted that the veteran had 
obsessive negative thoughts related to a foreshortened 
future, and that he might have anxiety or panic upon dwelling 
on these thoughts.  The veteran reported that he used alcohol 
to get through social functions, and that attending social 
functions had become increasingly difficult.  He reported 
that he had been unable to attend any social functions with 
the fire department, and that he had been unable to develop 
friendships or to trust his peers following his "perfect 
storm" experience.  He further reported that everything 
reminded him of his "perfect storm" experience, and that he 
even found it scary driving to work, though he did not fail 
to go in because that would be against his principles.  The 
social worker concluded that the veteran had high  levels of 
stress related to his preoccupation with fears for his safety 
and security.  She also noted the veteran's ambivalence about 
his job and sense that there was nothing to look forward to.  
She assigned a GAF score of 50 currently, and a score of 47-
50 in the past year.  

The Board notes the veteran's recently documented behaviors, 
including his family trip skiing and his trip overseas, 
socializing on weekends, achievement of the rank of captain 
in the fire department, working as a firefighter instructor, 
and taking multiple courses to further his capacities as a 
firefighter instructor, are fairly inconsistent with the 
veteran's self-reported social withdrawal, avoidance of 
crowds and public places, absence of motivation or 
ambivalence about his work, and loss of interest in 
activities.  The veteran's repeated reporting of his 
disappointment with his professional progress, and his 
dwelling in hearing testimony on the progress he has made, 
are also inconsistent with his self-reported lack of 
motivation.  The Board finds no independent corroboration of 
these self-reported symptoms, and judges the weight of the 
evidence to be against their credibly being present as PTSD 
symptoms significantly impairing of the veteran's 
functioning.  

Regarding the veteran's contention at the April 2002 VA 
examination that he had a fear of urinating in public 
restrooms related to his PTSD due to service, it is notable 
that the veteran did not relate to that examiner that this 
phobia existed prior to his perfect storm stressor, and the 
examiner attributed this phobia as indicative of the severity 
of his PTSD.  Either the veteran had contended, or the 
examiner had conjectured based on the veteran's incomplete 
report, that the veteran's inability to urinate in public was 
a "re-enactment of his inability to urinate after his 
rescue."  At May 2004 VA treatment, the veteran conceded 
that he had had a long-standing phobia related to using 
public restrooms and urinating in public, though he then 
contended that this had grown worse following the "perfect 
storm" experience in 1991.  Also notably, at the April 2002 
VA examination the veteran denied any abuse of alcohol or 
drugs, whereas such a history is conceded elsewhere in the 
record.  Thus, again, the factual predicates upon which the 
VA examiners based their assessments of the severity of the 
veteran's PTSD are proved erroneous.  The Court has 
determined that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this regard, it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That said, the Board cannot make its own independent 
medical determination, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans; Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Here, while the Board accepts the 
PTSD diagnosis and some of the reported symptomatology, the 
Board  finds some of the self-reported symptoms upon VA 
examination, as discussed, to be unsupported and contradicted 
in the record, and hence to not support the severity of PTSD 
as ascertained VA examiners.  

Recent treatment records, as well as the veterans statement 
at his hearing, reflect a lot of disappointment with career 
changes and the progress of his life, including having to 
take an instructor position with the fire department due to 
questions of his capacity to meet challenges of active 
firefighting work.  He also expressed misgivings with regard 
to progress others have made where he perhaps has not.  At 
his June 2007 hearing, he made much of the comparative 
unpopularity of instructor positions within his city's fire 
department, as contrasted with the greater popularity of 
teaching assignments in the city's police department.  
Ultimately, however, these issues cannot directly bear on the 
rating to be assigned for the veteran's PTSD.  The veteran's 
work both in service in para-rescue, and after service with a 
fire department, are unusual in that they demand performance 
in high-pressure circumstances, where fears or apprehension 
regarding real, current dangers may prevent an individual 
from performing to a level required for that position.  
However, that does not suggest that he could not perform at 
other, more conventional jobs not requiring the facing of 
current real dangers to life or well-being.

The rating criteria are based largely on the ability to 
perform gainful work.  Specifically, they are to be based on 
"average impairment of work capacity."  38 C.F.R. § 4.1 
(emphasis added).  They are not based on the ability to 
perform at the veteran's most desired profession not 
withstanding how much fear or danger might ensue from that 
chosen work or how much an anxiety disorder such as PTSD may 
preclude some performance in that work, where it would not 
preclude other work.   

The veteran has been assigned a 50 percent evaluation for his 
PTSD.  However, the Board finds that the manifestations of 
impairment due to the veteran's PTSD more closely approximate 
the criteria for a 30 percent evaluation, with only 
intermittent periods of inability to perform occupational 
task, and generally functioning well, with impairment due to 
such symptoms as depressed mood, anxiety, suspiciousness, and 
panic weekly or less often.  38 C.F.R. § 4.130.  This appears 
to be an unusual case in that the veteran's apparently 
validated symptoms so closely match the criteria for this 
particular rating level.  

Only a few of the criteria for a 50 percent evaluation appear 
to be present, and do not appear to be present to such an 
extent as to warrant that evaluation.  Specifically, the 
veteran has notably had some difficulties with social and 
occupational relationships, and has had some panic attacks 
but not more often than weekly, and has had some impaired 
judgment reportedly at times of acute anxiety or panic.  
Generally, the other criteria for a 50 percent evaluation are 
not met.  The veteran is not shown to have reduced 
reliability and productivity for ordinary tasks, including 
work tasks, though some impairment in the capacity for 
extreme tasks, as discussed, is present.  Again, however, 
average impairment of work capacity does not encompass such 
extreme tasks, notwithstanding the veteran's chosen 
profession.  Id.  

The issue before the Board, however, is whether the evidence 
meets the criteria required for a still-higher, 70 percent 
evaluation.  Deficiencies in most areas are simply not shown, 
and such extreme symptoms as might warrant a 70 percent 
evaluation, including suicidal ideation, obsessional rituals, 
illogical or obscure or irrelevant speech, near-continuous 
panic, or depression interfering with ability to function 
independently, impaired impulse control with unprovoked 
irritability or violence, spatial disorientation (outside the 
veteran's occasional dissociative or panic attacks under 
extreme circumstances), neglect of personal appearance or 
hygiene, or difficulty adapting to work or work-like 
situations (again, ordinary or common work), and inability 
(as opposed to merely some degree of impairment) to establish 
or maintain effective relationships, are also not shown by 
the weight of the credible evidence of record.  Id.

Accordingly, the Board finds that the preponderance of the 
evidence is against a still higher evaluation of 70 percent 
for the veteran's PTSD.  Id.  Because the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, supra.


ORDER

Entitlement to an increased rating above the 50 percent 
currently assigned for PTSD is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


